 

Exhibit 10(q)

 

FIFTH THIRD BANCORP

 

Schedule of Director Compensation Arrangements

 

For 2004, non-employee Directors of Fifth Third Bancorp received a single annual
retainer of $50,000 (payable $25,000 in cash and approximately $25,000 in
restricted stock granted under the Fifth Third Bancorp Incentive Compensation
Plan and vesting on December 31, 2004) and a fee of $1,500 per meeting attended.
Non-employee Directors (other than committee chairs) received a fee of $1,500
per committee meeting attended. Committee chairs received an additional annual
retainer of $7,500 and received $2,500 per committee meeting. Pursuant to a
Deferred Compensation Plan, Directors may annually defer from one-half to all of
their cash compensation as Directors until age 65 or until they cease to serve
on the Board, whichever occurs last. The deferred funds bear interest until paid
at an annually adjusted rate equal to 1% over the U.S. treasury bill rate or
Directors may elect to receive a return on deferred funds at a rate equal to the
rate of return on the Company’s Common Stock. Non-employee Directors will likely
receive substantially similar compensation for 2005. Directors who are also
employees receive no additional compensation for service on the Board or its
Committees.

 

The Fifth Third Bancorp Incentive Compensation Plan (the “Plan”), provides that
the Compensation Committee has full authority to provide stock-based or other
incentive awards to non-employee Directors. The following types of awards may be
granted under the Plan:

 

Stock Appreciation Rights (“SARs”). The Compensation Committee may grant SARs
independently of any stock option or in tandem with all or any part of a stock
option granted under the Plan. Upon exercise, each SAR entitles a participant to
receive an amount equal to the excess of the Fair Market Value (as defined in
the Plan) of a share of Common Stock on the date the SAR is exercised over the
Fair Market Value of a share of Common Stock on the date the SAR is granted. The
payment may be made in shares of Common Stock having a Fair Market Value on the
date of exercise equal to the amount due upon the exercise of the SAR, may be
paid in cash, or in a combination. Upon exercise of an SAR granted in
conjunction with a stock option, the option may be required to be surrendered.

 

Restricted Stock and Restricted Stock Units. An award of Restricted Stock is an
award of shares of Common Stock that may not be sold or otherwise disposed of
during a restricted period determined by the Committee. An award of Restricted
Stock Units is an award of the right to receive a share of Common Stock after
the expiration of a restricted period determined by the Committee. Restricted
Stock may be voted by the recipient. To the extent provided by the Committee,
dividends on the Restricted Stock and Restricted Stock Units may be payable to
the recipient in cash or in additional Restricted Stock or Restricted Stock
Units.



--------------------------------------------------------------------------------

Performance Shares and Performance Units. Performance Shares and Performance
Units are awards of a fixed or variable number of shares or of
dollar-denominated units that are earned by achievement of performance goals
established by the Committee. If the applicable performance criteria are met,
the shares are earned and become unrestricted with respect to Performance Shares
or an amount is payable with respect to the Performance Units. The Committee may
provide that a certain percentage of the number of Performance Shares or Units
originally awarded may be earned based upon the attainment of the performance
goals. Amounts earned under Performance Share and Performance Unit Awards may be
paid in Common Stock, cash or a combination of both. During the applicable
performance period for an award, the shares may be voted by the recipient and
the recipient may be entitled to receive dividends on those shares, at the
discretion of the Committee.

 

Stock Options. Stock Options may be nonqualified stock options or incentive
stock options that comply with Code Section 422. The exercise period for any
stock option will be determined by the Committee at the time of grant. The
exercise price per share for all shares of Common Stock issued pursuant to stock
options under the Plan may not be less than 100% of the Fair Market Value of a
share of Common Stock on the grant date. Each stock option may be exercised in
whole, at any time, or in part, from time to time, after the grant becomes
exercisable. The Plan limits the term of any stock option to 10 years and
prohibits repricing of options.

 

Annual Incentive Awards. Participants in the Plan may receive Annual Incentive
Awards. Under an Annual Incentive Award, the participant may receive an amount
based on the achievement of performance goals established by the Committee. As
required by Code Section 162(m), the Plan provides an annual limit of $4,000,000
on the amount a single participant may earn under an Annual Incentive Award for
any calendar year.

 

Other Incentive Awards. The Committee may grant other types of awards of which
may be based in whole or in part by reference to Common Stock or upon the
achievement of performance goals or such other terms and conditions as the
Committee may prescribe. As required by Code Section 162(m), the Plan provides
an annual limit of $4,000,000 on the amount a single participant may earn under
any such Other Incentive Award. For purposes of this limitation, any award
earned over a period greater than one year is deemed to have been earned ratably
over the full and partial calendar years in such period.

 

Awards to non-employee Directors are subject to the discretion of the
Compensation Committee.